Detailed Action
This office action is in response to application No. 17/013,393 filed on 09/04/2020.

Status of Claims
Claims 1-20 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 10-11, and 13-14 are rejected under AIA  35 U.S.C. 102(2) as being anticipated by Smith et al. ( Publication No.  US 2012/0087235, hereinafter referred to as Smith).


Regarding Claims 1, 10, and 14, Smith discloses a packet sending device (A packet gateway (PGW); see figure 3 numeral 193.); and
 a packet receiving device (A eNodeB (eNB); see figure 3 numeral 111.);
 wherein the packet sending device is configured to send a first packet to the packet receiving device (The PGW sends a request [ first packet] to the eNB; see figure 3 DOWNLINK & ¶ 0047.), 
wherein the first packet comprises session information of a service and a packet type of the first packet (The request includes a TEID [session information] and a message-type (msg-type) [packet type]; see figure 3 numeral 302 & ¶ 0047.); and
 the packet receiving device is configured to: receive the first packet from the packet sending device (The request [first message] reaches the eNB; see figure 3 DOWNLINK & ¶ 0063.), and
 determine at least one of quality of service of the service or segment quality of service of the service based on the session information of the service and the packet type of the first packet (The eNodeB then processes the request and generates a response to the request; see figure 3 UPLINK & ¶ 0079. The response enables to isolates faults to a segment level [segment quality] and any relevant performance data (e.g., round trip times) [quality of service]; see ¶ 0118.).

	
	Regarding Claims 6 and 11, Smith discloses that the packet sending device is further configured to: obtain the session information of the service and the packet type of the first packet (The PGW inspects the received packets with the source IP address of the LBT server and UDP Dprt indicating  [session information] server initiated LBT request for an eNodeB [packet type]; see ¶ 0047.); and
 encapsulate the session information of the service and the packet type of the first packet by using a first network protocol stack, to obtain the first packet (The PGW encapsulates the packets in a .

Regarding Claim 13, Smith discloses that the packet sending device comprises an access device, and the packet receiving device comprises a network device; or
 the packet sending device comprises the network device (The packet gateway (PGW); see figure 3 numeral 193.), and the packet receiving device comprises a terminal or the access device (A eNodeB (eNB); see figure 3 numeral 111.); and 
the session information of the service and the packet type of the first packet are encapsulated by using a GPRS tunneling protocol for the user plane (GTP-U) in the first network protocol stack (The PGW encapsulates the packets in a GTP-U with a msg-type set to indicate an LBT server initiated request for the eNodeB; see ¶ 0047-0048. In addition, the GTP includes the TEID [session information]; see ¶ 0056 & figure 3 numeral 302).



Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable Smith et al. ( Publication No.  US 2012/0087235, hereinafter referred to as Smith) in view of Navratil et al. (Publication No. US 2020/0267088, hereinafter referred as Navratil).
	Regarding Claim 12, Smith fails to disclose that the packet sending device comprises a terminal, and the packet receiving device comprises an access device or a network device; or 
the packet sending device comprises the access device, and the packet receiving device comprises the terminal; and
 the session information of the service is encapsulated by using at least one of a service data adaptation protocol (SDAP) or a packet data convergence protocol (PDCP) in the first network protocol stack, and the packet type of the first packet is encapsulated by using the SDAP or the PDCP in the first network protocol stack. However, in analogous art, Navratil discloses QMP (QoS Monitoring Packet) are encapsulated in the Service Data Adaptation Protocol (SDAP)/Packet Data Convergence Protocol (PDCP) header (between the UE [ receiving device] and the RAN [sending device]) is introduced; see ¶ 0026. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith monitoring system with encapsulating mechanism in order to allow deployment of 5G system without the strict time synchronization requirement between the RAN and the CN; see ¶ 0030.


Allowable Subject Matter
Claims 2-5, 7-9, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Devadoss et al. (US 2021/0234786) The prior art discloses quantifying quality of several service classes provided by a network link used to establish a path between first and second forwarding nodes; see ¶ 0008. In specific, using heartbeats to monitor operational state of service classes of a qos aware network link; see title & figure 6. The hearbeats includes the identifier of the service class; see figure 6 numeral 610.
Sarkar et al. (US 2013/0170350) The present disclosure relates to systems and methods for managing quality of service in networks; see ¶ 0001. In specific, the QoS management system 100 is designed to monitor and maintain accurate state of the EPS bearers created, their tunnel endpoint identification (TEID) and the QoS parameters associated with the bearers; see ¶ 0041.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.R/Examiner, Art Unit 2472   


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472